Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Application
	
	Claims 1-16 are pending and under examination.


Allowable Subject Matter
Claims 1-16 are allowed.  Applicants’ remarks are deemed persuasive.
The closest art, Anderton et al. , teach methods for generating DNA-encoded conjugates using micellar catalysis.
However, The prior art does not teach or fairly suggest the claimed combination of steps including  a method of generating DNA-encoded conjugates using micellar catalysis comprising using an amphiphilic block copolymer comprising a hydrophilic block and a hydrophobic block; wherein the hydrophobic block is functionalized with a catalyst that catalyzes the reaction between the first small organic molecule and second small organic molecule in an amount that the final concentration of the amphiphilic block copolymer in the reaction mixture is greater than a critical micelle concentration (CMC) of said amphiphilic block copolymer as recited in the claimed method.
   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAHANA S KAUP/Primary Examiner, Art Unit 1639